UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 11, 2007 (Date of earliest event reported) FREESTAR TECHNOLOGY CORPORATION (Exact name of Registrant as Specified inCharter) Nevada 0-28749 88-0446457 (State of Other Jurisdiction Incorporation) (Commission File No.) (IRS Employer Identification No.) 31 Mespil Road, Ballsbridge, Dublin 4, Ireland (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number: (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CAR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CAR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CAR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CAR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July11, 2007, FreeStar Technology Corporation issued a press release relating to certain preliminary financial results for the fiscal year ended June 30, 2007.A copy of the press release announcing this information is furnished herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits Exhibit No. Description of Exhibit 99.1 Press Release dated July 11, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FREESTAR TECHNOLOGY CORPORATION Dated: July 11, 2007 By: /s/Paul Egan Paul Egan President
